 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          MADIHA MINER,                                  CASE NO. C19-0822JLR

11                                Plaintiff,               ORDER STRIKING MOTIONS
                   v.
12
            KING COUNTY HOUSING
13
            AUTHORITY SECTION 8,
14
                                  Defendant.
15
            Before the court are Plaintiff Madiha Miner’s motions (1) for the entry of
16
     judgment in the amount of $70 million (Mot. 1 (Dkt. # 17));(2) for the entry of default
17
     judgment (Mot. 2 (Dkt. # 18); and (3) to remove her cases to the United States Supreme
18
     Court (Mot. 3 (Dkt. # 19)). As discussed below, the court STRIKES the motions and
19
     warns Ms. Miner that, if she fails to adhere to this order, the court will consider the entry
20
     of a vexatious litigant order against her.
21
     //
22


     ORDER - 1
 1          On June 28, 2019, the court dismissed Ms, Miner’s complaint pursuant to 28

 2   U.S.C. § 1915(e) and struck her pending motions. (6/28/19 Order (Dkt. # 16).)

 3   Nevertheless, the court granted Ms. Miner leave until July 11, 2019, to file an amended

 4   complaint that meets the pleading requirements of federal court. (See id. at 6.) The court

 5   will not consider any motions filed by Ms. Miner until she timely files an amended

 6   complaint that satisfies the court’s June 28, 2019, order. Accordingly, the court

 7   STRIKES Ms. Miner’s motions.

 8          In addition, Ms. Miner has several other cases presently pending in the Western

 9   District of Washington. (See Case Nos. C19-0821JLR, C19-0846JLR, C19-0847JLR,

10   C19-0848JLR, C19-0849JLR.) In each of these cases, Ms. Miner has filed numerous

11   frivolous motions even though the court has either dismissed her complaint pursuant to

12   28 U.S.C. § 1915(e) or remanded her action to state court. (See id.) If Ms. Miner

13   continues to file such motions in her cases, the court will consider entering a vexatious

14   litigant order against her, which will place litigation restrictions upon her within the

15   Western District of Washington. The All Writs Acts, 28 U.S.C. § 1651(a), provides

16   district courts with the inherent power to enter pre-filing orders against vexatious

17   litigants. Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1057 (9th Cir. 2007).

18   Although such orders should be rare, “[f]lagrant abuse of the judicial process cannot be

19   tolerated because it enables one person to preempt the use of judicial time that properly

20   could be used to consider the meritorious claims of other litigants.” De Long v.

21   Hennessey, 912 F.2d 1144, 1148 (9th Cir. 1990).

22   //


     ORDER - 2
 1          In sum, the court STRIKES Ms. Miner’s motions (Dkt. ## 17, 18, 19), and will

 2   consider entering a vexatious litigant order against her if she files any more motions in

 3   this matter prior to filing an amended complaint that complies with the court’s June 28,

 4   2019, order. (See 6/18/19 Order at 6.)

 5          Dated this 3rd day of July, 2019.

 6

 7                                                    A
                                                      JAMES L. ROBART
 8
                                                      United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
